Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of solicitation after it was discovered that he had attempted to open an outside money market account. The misbehavior report, as well as the testimony of petitioner and his requested witnesses, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Knight v Goord, 267 AD2d 523, lv denied 94 NY2d 760). Petitioner’s contention that the purpose of the money was for legal fees raised a credibility issue properly resolved by the Hearing Officer (see, Matter of Crosby v Goord, 268 AD2d 931). Furthermore, we also reject petitioner’s contention that the Hearing Officer’s signature on the bottom of the disbursement form constituted direct involvement in the incident. The record reveals that the Hearing Officer’s involvement in the matter was, at best, tangential and that he was not aware of the particulars of the underlying incident prior to the start of the hearing (see, 7 NYCRR 254.1; Matter of Reynolds v Selsky, 270 AD2d 743). Petitioner’s remaining contentions have been examined and found to be unpersuasive.
Cardona, P. J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.